ORDER

PER CURIAM.
Appellant, Johnny E. Smith, appeals the judgment of conviction entered by the Circuit Court of Cape Girardeau County after a jury found him guilty of one count of possession of a controlled substance, RSMo § 195.202 (1994). We affirm.
We have reviewed the briefs of the parties and the legal files and find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).